Title: From Thomas Jefferson to John Barnes, 1 August 1807
From: Jefferson, Thomas
To: Barnes, John


                        
                            Dear Sir
                            
                            Washington Aug. 1. 07.
                        
                        Being to set out for Monticello this day, I must avail myself of your accustomed goodness to get my money
                            affairs settled next week, as I cannot draw from the bank till then to do it myself. I have three heavy bills of 500.D.
                            each drawn on me from Europe payable Aug. 6. Sep. 5. & Oct. 5. to mr William Pennock of Norfolk. the best mode of
                            remittance is either by a draught of the bank here or that at Norfolk, or the Treasurer (Dr. Tucker) will give his draught
                            on the Collector. I promised mr Pennock the remittence should be in one of these two ways. these paiments curtail what I
                            wished to have left for you. the inclosed check for 1301.D. is to be applied as follows.
                        
                     
                        
                        
                        D
                     
                     
                        remit
                        to Wm. Pennock
                        500.
                     
                     
                        
                        to Jones & Howell of Philadelphia
                        281.
                     
                     
                        
                        to Th:J. at Monticello in bk bills of moderate size
                        320
                     
                     
                        place to my credit with you
                        
                           200.
                        
                     
                     
                        
                        
                        1301.
                     
                  
                        the mail goes to Monticello now every day in the week. I inclose also two notes for this & the next month
                            at the bank of Columbia. I salute you with great affection & respect
                        
                            Th: Jefferson
                            
                        
                    